Citation Nr: 0914685	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-00 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 23, 
2002, for service connection for post-traumatic stress 
disorder (PTSD), to include whether there was clear and 
unmistakable error in a January 1996 rating decision.  

2.  Entitlement to an effective date earlier than October 30, 
2007, for special monthly compensation on account of being so 
helpless as to be in need of regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971 
and from October 1981 to October 1985.  He served in Vietnam 
from March 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

A February 2008 rating decision by the RO granted special 
monthly compensation based on the need for regular aid and 
attendance, from November 26, 2007.  In a notice of 
disagreement, dated in February 2008, the Veteran appealed 
the effective date, stating that the application for benefits 
was originally submitted by his primary care physician in May 
2007.  A May 2008 RO decision granted an effective date of 
October 30, 2007.  Also in May 2008, the RO issued a 
statement of the case (SOC) on the issue of an earlier 
effective date for aid and attendance benefits.  The 
Veteran's statement in support of claim, dated later in May 
2008, is accepted as a timely substantive appeal.  He 
confirmed his desire to appeal the effective date for aid and 
attendance benefits at his February 2009 Board hearing.  

In January 2009, the Veteran's representative claimed an 
earlier effective date for benefits for Diabetes Mellitus, 
Type II.  This claim has not yet been adjudicated and it is 
referred to the agency of original jurisdiction (AOJ) for 
appropriate disposition.  

In February 2009, a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  A transcript of the hearing is in the claims 
folder and a copy has been sent to the appellant.  


FINDINGS OF FACT

1.  On January 13, 1995, an RO received the Veteran's claim 
for service connection for PTSD.  

2.  At the time of the January 1996 RO decision denying 
service connection for PTSD, there was information from the 
service department confirming mortar attacks on bases where 
and when the Veteran was stationed there.  There was also a 
VA diagnosis of PTSD, and discussion identifying the mortar 
attacks as a stressor for his PTSD.  There was no competent 
medical evidence against a diagnosis of PTSD or arguing that 
the mortar attacks were not a sufficient stressor.  

3.  There was clear and unmistakable error in the January 
1996 RO decision in that, contrary to 38 C.F.R. § 4.125, the 
RO based its analysis on an outdated diagnostic manual.  

4.  There was clear and unmistakable error in the January 
1996 RO decision in that, without any supporting competent 
medical opinion, and contrary to the competent VA medical 
opinion of record, the adjudicator based his denial on his 
own unsupported medical opinion that the mortar attacks were 
not sufficient stressors to cause the Veteran to have PTSD.  

5.  There is no competent evidence that, prior to October 30, 
2007, the Veteran was blind or is so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or was a patient in a nursing home because of mental or 
physical incapacity; or other facts that established a 
factual need for aid and attendance.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 13, 1995, 
for service connection for post-traumatic stress disorder 
(PTSD) have been met.  38 C.F.R. §§ 3.105(a), 3.400(k) 
(2008).  

2.  The criteria for an effective date earlier than October 
30, 2007, for special monthly compensation on account of 
being so helpless as to be in need of regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114(l), 5110 
(West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA for the Veteran's claim for an earlier effective date 
for PTSD was sent to him in June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  This cured any notice defects 
before the agency of original jurisdiction (AOJ) 
readjudicated the case by way of a supplemental statement of 
the case issued in January 2007.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).  

Similarly, a notice that fully complied with the requirements 
of the VCAA for the Veteran's claim for an earlier effective 
date for special monthly compensation based on the need for 
aid and attendance was sent to him in March 2008.  See 
Dingess.  Thereafter, the appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the AOJ readjudicated the case by way 
of a statement of the case issued in May 2008.  See Mayfield; 
Prickett.  

It must be noted that the Veteran was not prejudiced by any 
late notice of his rights to appeal the effective date 
assigned.  He had actual notice of his rights to appeal for 
earlier effective dates and did so.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The claims folder is available and has been 
reviewed.  The Veteran has had a hearing.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Entitlement to an effective date earlier than January 23, 
2002, for service connection for post-traumatic stress 
disorder (PTSD), to include whether there was clear and 
unmistakable error in a January 1996 rating decision.

The effective date of service connection will be the day 
following the date of discharge or release from active 
service if application therefore is received within one year 
from the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) (2008).  In 
this case, there is no evidence of a claim for service 
connection for PTSD in the year following the Veteran's 
release from active service.  

When service connection is not claimed within the year after 
service, the effective date will be the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) 
(2008).  The claims folder contains a statement in support of 
claim, date stamped received by a different RO on January 13, 
1995, requesting service connection for PTSD.  

That RO obtained a summary of the Veteran's VA 
hospitalization from October 1994 to December 1994, with a 
diagnosis of PTSD.  The summary of that hospitalization 
listed claimed combat experiences including: volunteering as 
a helicopter door gunner, witnessing casualties and the loss 
of comrades, and experiencing frequent sniper, rocket and 
mortar attacks.  He reportedly engaged a sapper face-to-face, 
cutting the sapper's throat.  

The RO asked the U. S. Army and Joint Services Environmental 
Support Group (ESG) to verify the reported PTSD stressors.  
ESG responded to the effect that the Veteran had to provide 
more information concerning specific incidents.  ESG was able 
to document mortar attacks against the Veteran's base in 
March and July 1970, as well March, November and December 
1970.  

The RO did not ask the Veteran for additional stressor 
details as requested by ESG.  This did not meet the VA's duty 
to assist the Veteran in the development of his claim.  See 
Zarycki v. Brown, 6 Vet. App. 91, 99-100 (1993).  However, 
since clear an unmistakable error (CUE) is based on the 
evidence of record, the United States Court of Appeals for 
Veterans Claims (Court) has held that a lack of development 
does not amount to CUE.  

In January 1996, the RO denied service connection for PTSD.  
The RO explained that, "Virtually every U.S. serviceman who 
served in Vietnam was subject to some extent to rocket and 
mortar fire at some time during his tour.  The experience was 
most frequently less immediate and less than significantly 
stressing.  Under these circumstances, it cannot be concluded 
that there exists in this case adequate objective evidence of 
the Veteran's exposure to stressors in Vietnam of sufficient 
magnitude to support the diagnosis of post-traumatic stress 
disorder."  

The Veteran has recently stated that he filed a timely notice 
of disagreement (NOD).  However, the actual record is more 
probative and, despite other communications from him, 
contains no mention of PTSD until January 23, 2002, when a 
statement in support of claim was date stamped as received.  
The passage of approximately 8 years without any mention of 
PTSD convinces the Board that the Veteran did not file a 
timely NOD.  When a claim is denied and there is no notice of 
disagreement, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).  The claim can only 
be reopened based on new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  When a claim 
is reopened after a final denial the effective date is the 
date the claim to reopen is received, or the date entitlement 
arose, which ever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(2) (2008).  Thus, to establish an 
earlier effective date, the evidence would have to show that 
the claim to reopen was received at an earlier time.  Here, 
the Veteran does not claim to have submitted his claim to 
reopen before January 2002 and the Board's scrutiny of the 
file does not reveal anything which could reasonably be 
construed as an earlier claim.  

Another basis for an earlier effective date would be if there 
was CUE in a prior rating.  See 38 C.F.R. § 3.105(a) (2008).  
IF there was CUE in a prior decision, the effective date 
would be the date from which benefits would have been payable 
if the correct decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k) (2008).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,"  (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

On January 23, 2002, the RO received the Veteran's request to 
reopen his claim for service connection for PTSD.  It 
subsequently obtained VA clinical notes from April 2004 to 
August 2005.  In addition to physical problems, the notes 
contain diagnoses of PTSD.  In June 2004, it was reported 
that the Veteran attended bi-weekly individual counseling 
sessions at a Vet Center and said he had been doing that for 
about 5 years.  A psychiatric progress note, dated in July 
2005, provides a detailed description of the Veteran's 
symptoms and mental status examination.  The diagnosis was 
PTSD, chronic, with emotional distancing, no acute 
symptomatology, on medication.  In February 2006, a VA PTSD 
examination reached a diagnosis of PTSD major depression.  

In February 2006, the RO reviewed the record, including the 
medical evidence and the ESG report received in 1995.  It 
concluded that, "Service connection for post traumatic 
stress disorder has been established as directly related to 
military service.  The evidence shows that you were subjected 
to mortar attacks in Vietnam, and your current PTSD is due to 
these attacks."  

VA does not have jurisdiction to reconsider a claim that has 
previously been denied unless new and material evidence is 
received to reopen the claim.  38 U.S.C.A. § 5108 (West 
2002); see also See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Review of the record shows the RO relied on the 
stressor confirmation that had been supplied by the ESG in 
1995 and was previously of record.  There were new diagnoses 
of PTSD, but these were cumulative and redundant of the 
diagnosis of PTSD reached on the VA hospitalization from 
October to December 1994.  Similarly, the identification of 
the mortar attacks as a stressor for the Veteran's PTSD had 
been established at the time of the previous decision.  Thus, 
the medical evidence was not new and material for the purpose 
of reopening a claim.  38 C.F.R. § 3.156 (2008).  The 
February 2006 RO decision did not identify any evidence as 
being new and material.  The Board is forced to the 
conclusion that, at the time of the February 2006 RO decision 
granting service connection for PTSD, there was no new and 
material evidence.  

Since there was no new and material evidence at the time of 
the February 2006 grant, the RO could only reopen the claim 
and grant the benefit by finding CUE in the previous decision 
of January 1996.  Therefore, although the RO did not 
explicitly address CUE, it implicitly found CUE in the 1996 
decision.  Thus, the question of CUE in the 1996 decision is 
res judicata.  Since the RO found CUE in the 1996 decision, 
the effective date for service connection would be the date 
that claim was received, January 13, 1995.  

The Board agrees with the implicit RO finding of CUE in the 
January 1996 RO denial of service connection for PTSD.  The 
case is on all fours with the decision of the Court in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  Although that case was 
decided, the following year, it did not announce any new law, 
but merely explained a change in regulations effective in 
1995, before the 1996 RO decision was made.  Regulations 
require VA to use the diagnostic criteria of the American 
Psychiatric Association, as set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  38 C.F.R. 
§ 4.125.  In Cohen the Court pointed out that: 

[T]he diagnostic criteria for a stressor now in effect for VA 
adjudication under DSM-IV [DSM-Fourth edition] differ 
substantially from those in DSM-III-R [DSM Third edition - 
revised].  Under DSM-IV, there is no longer the requirement 
that the stressor be "outside the range of usual human 
experience" and be "markedly distressing to almost 
anyone."  DSM-III-R at 247-48; see DSM-IV at 427-28; G.C. 
Prec. 10-95,  7  ("[T]he criteria for [PTSD] have been 
significantly revised in DSM-IV.  The DSM-III requirement 
that the psychologically traumatic event or stressor be one 
'that would evoke significant symptoms of distress in almost 
everyone' has been deleted, and DSM-IV instead requires that 
the person's response to the stressor involve intense fear, 
helplessness, or horror.").  The DSM-IV provides two 
requirements as to the sufficiency of a stressor: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror".  
DSM-IV at 427-28.  These criteria are no longer based solely 
on usual experience and response but are individualized 
(geared to the specific individual's actual experience and 
response).  Id. at 141.  

Review of the explanation for the January 1996 RO decision 
(set forth above) shows that it was based on the old DSM-III-
R criteria of what would evoke significant symptoms of 
distress in almost everyone.  "Virtually every U.S. 
serviceman who served in Vietnam was subject to some extent 
to rocket and mortar fire at some time during his tour.  The 
experience was most frequently less immediate and less than 
significantly stressing."  The RO completely failed to 
consider the individualized response as required by the DSM-
IV criteria, in effect at the time of the decision.  

Further, the RO erred in using its own medical judgment.  
That practice had long been forbidden by the Court.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Specifically, there was a VA diagnosis of PTSD based on VA 
hospitalization of the Veteran for almost 3 months, from 
early October 1994 to late December 1994.  The summary showed 
that one of the recognized stressors supporting that 
diagnosis was the Veteran's presence during mortar attacks on 
his camp.  That stressor was confirmed by ESG.  There was no 
competent medical opinion that the Veteran did not have PTSD 
or that the mortar attacks were not a sufficient stressor.  
Nevertheless, without any supporting medical evidence, the RO 
discounted the effects of the mortar attacks and held that 
the Veteran's exposure to stressors in Vietnam was not of 
sufficient magnitude to support the diagnosis of PTSD.  

The 1996 RO decision denying service connection for PTSD was 
based on an old version of the diagnostic manual, contrary to 
regulations, and upon unqualified    medical judgment that 
was contrary to all competent medical opinions of record at 
the time of the decision.  There was error in the facts and 
in the application of the regulations.  Because of these 
errors, the RO was correct in revisiting the issue, reopening 
and granting the claim for service connection for PTSD, 
without requiring the submission of new and material 
evidence.  Since the grant is based on the implicit finding 
of CUE in the 1996 decision, the effective date will be the 
date that would have been granted had the correct decision 
been made in 1996, the date the claim was received: 
January 13, 1995.  

Entitlement to an effective date earlier than October 30, 
2007, for special monthly compensation on account of being so 
helpless as to be in need of regular aid and attendance.

The law provides special monthly compensation benefits to a 
veteran by reason of need for aid and attendance or of being 
housebound. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(a)(2).  
Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352.  

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made. The particular personal 
function which the appellant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).  

The award of compensation payable to a veteran for aid and 
attendance benefits will be effective the date of receipt of 
claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.401(a).  An exception is that benefits may be 
granted from the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the claim is received within 1 year from such date, otherwise 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2008).  In other words, aid and attendance benefits will be 
effective the date the evidence shows you qualify, if VA 
receives the claim within the following year.  

In its May 2008 rating decision, the RO explained that it 
received the claim in February 2008 and that review of the VA 
clinical records disclosed that a VA doctor favorably 
referenced forms for aid and attendance benefits on October 
30, 2007.  The RO concluded that this was the earliest 
evidence that the Veteran required aid and attendance.  

The Board has searched the file for earlier evidence of a 
need for regular aid and attendance.  The Veteran, at his 
February 2009 Board videoconference hearing, asserted that 
hospitalization for his heart condition in 2000 and another 
hospitalization in 2002 reflect an earlier need for aid and 
attendance.  Since these events happened more than a year 
before the claim for aid and attendance benefits was 
received, they would not form a basis for benefits.  
38 C.F.R. § 3.400(o)(2).  

A VA primary care clinical note, dated in September 2007 
shows the Veteran came in for management of lipids and 
hypertension, and lesions on his head and arms.  His blood 
pressure, pulse, and respirations were within normal limits.  
His general appearance was alert and in no distress.  Skin 
lesions were described and treatment recommended.  His 
hypertension was reported to be in good control.  It was 
noted that he was a diabetic on insulin.  

A VA clinical note, dated in June 2007 shows the Veteran's 
blood pressure, pulse, and respirations were within normal 
limits.  His general appearance was alert and in no distress.  
It was commented that he appeared well.  His dress was casual 
with appropriate grooming.  There were skin lesions on both 
buttocks.  The assessment was diabetes, noting the Veteran 
was on insulin.  His other diagnoses were dermatitis, fungal, 
nystatin topical; hypertension, blood pressure in fair 
control; and, hyperlipidemia, medication renewed.  The 
Veteran's medications were renewed and records updated.  

A VA psychiatry note is dated in May 2007.  He had a mild 
antalgic gate.  Speech and motor responses were unremarkable.  
He exhibited an anxious mood and restricted affect.  He was 
preoccupied with hypervigilance and paranoia.  He had mild 
psychotic thought content of the paranoid type with 
occasional mood congruent auditory hallucinations.  His 
insight was partial and judgment was adequate.  He was losing 
weight and attempting to improve diabetic control.  He was 
active in his neighborhood and attending a Vet Center for 
individual therapy.  

The Veteran had a VA peripheral nerve examination in March 
2007.  He had a history of peripheral neuropathy in both 
lower extremities.  Over the past 5 years, he had noted 
increased pain involving the plantar surfaces of both feet.  
The pain was constant.  It worsened by weight bearing.  He 
reported falling 3 times in the past 6 months.  He also had a 
sleep disturbance and difficulty with ambulation.  There was 
no incapacitation.  Examination showed that there was no 
motor weakness, atrophy or muscle fasiculations.  There was 
no contact hypersensitivity.  Sensation to pinprick and fine 
touch was absent in a stocking distribution in both lower 
extremities.  The Veteran could not feel his toes.  He did 
not have a neuropathic gait.  Both feet were warm.  Achilles 
and patella deep tendon reflexes were equal and intact 
bilaterally.  The Veteran reported peripheral neuropathy in 
the upper extremities for 15 years.  He complained of painful 
numbness up to the level of his shoulders.  Painful 
paresthesia was constant.  He told of sleep disturbance and 
trouble holding on to objects.  He had difficulty with fine 
motor coordination, interfering with writing and using 
utensils.  There were no flare-ups and no incapacitation.  
Examination disclosed no motor weakness, atrophy or muscle 
fasiculations.  There was no contact hypersensitivity.  
Sensation to pinprick was absent from the biceps down to the 
finger tips.  Fine touch sensation was absent from the 
shoulders to the finger tips.  Brachial and radial deep 
tendon reflexes were equal and intact bilaterally.  The 
concluding impression was upper extremity and lower extremity 
peripheral neuropathy.  

The Veteran had a VA heart examination in February 2007.  He 
reported episodes of angina occurring 4 to 5 times a day, 
lasting 2 to 3 minutes, shortness of breath, dyspnea on 
exertion, and fatigue with exertion.  It was noted that 
testing in December 2006 had disclosed a mildly depressed 
resting left ventricular ejection fraction of 46 percent.  
(The metabolic equivalent (METs) was 1.)  His current METs 
level was estimated at 2.  An estimate was used due to the 
risk involved in stress testing.  It was noted that the 
Veteran could not do a lot of walking and could not take a 
lot of emotional stress.  On physical examination, pulse and 
blood pressure were normal.  There was a 1/6 just audible 
cardiac murmur.  There were no signs of congestive heart 
failure; the lungs had no rales, the ankles had no pitting 
edema, and there was no jugular venous distention.  
Echocardiography, showed left ventricular systolic function 
was normal.  The estimated ejection fraction was 65 percent.  
The diagnosis was arteriosclerotic coronary disease.  

A clinical note for a cardiology consult note, dated in 
December 2006, shows the Veteran had been admitted with 
substernal chest pain that radiated to the left shoulder.  He 
was clinically stable.  Physical examination showed him to be 
well developed, with a normal habitus and no deformities.  
Eye, neck, respiratory, cardiac, gastrointestinal, lymphatic, 
skin, extremities and psychiatric findings were normal.  
Testing revealed a significant reduction in the left 
ventricular ejection fraction from 62 to 46 percent.  The 
impression was chest pain with negative troponins, no acute 
electrocardiogram changes, and a nuclear study showing no 
perfusion of wall motion abnormalities; but, compared to his 
last nuclear study he had an increase in left ventricle 
dilation  and decrease in his ejection fraction from 62 to 46 
percent.  Other diagnoses were diabetes mellitus with 
neuropathy, history of polysubstance abuse, obesity, and 
hypertension.  

The Veteran has asserted that his VA primary care physician 
filed a claim for aid and attendance benefits in May 2007.  
That is not supported by the medical or claims records.  It 
is significant to this case that the effective date is not 
always the date of claim.  The effective date can be the date 
the person became so disabled as to be entitled to the 
benefit.  Which ever is later will be the effective date.  
38 C.F.R. § 3.401(a).  

Review of the medical evidence for the year prior to October 
30, 2007, shows the Veteran had significant physical 
disabilities.  However, the medical evidence does not show 
that these disabilities rendered him so helpless or so nearly 
helpless as to require the regular aid and attendance of 
another person.  He has not exhibited blindness or being so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  He has not been a patient in a 
nursing home because of mental or physical incapacity.  He 
does not require frequent adjustment of any special 
prosthetic or orthopedic appliances.  There is no competent 
medical evidence that, before October 30, 2007, he was unable 
to dress or undress himself, keep himself ordinarily clean 
and presentable, unable to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; unable to attend to the wants of nature; or unable 
to protect himself from the hazards or dangers incident to 
his daily environment.  

While the Veteran may feel that an earlier effective date is 
warranted.  The medical records in this case are 
substantially more persuasive.  They provide a preponderance 
of evidence showing that the Veteran's service-connected 
disabilities did not approximate the criteria for aid and 
attendance benefits prior to October 30, 2007.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board notes that the CUE analysis applied in the claim 
for service connection for PTSD does not apply in this case 
because there was no prior rating decision on aid and 
attendance benefits.  


ORDER

An effective date of January 13, 1995, for service connection 
for PTSD, is granted, subject to the laws and regulations 
governing the payment of monetary awards.  

An effective date earlier than October 30, 2007, for special 
monthly compensation on account of being so helpless as to be 
in need of regular aid and attendance is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


